Appeal from a decision of the Unemployment Insurance Appeal Board, filed March 27, 1975, which held claimant willfully made false statements in order to obtain benefits, by reason of which a forfeiture of eight effective days was imposed as a penalty. The board found that claimant was responsible for an alteration in her insurance booklet. Unauthorized alterations are sufficient to constitute willful misrepresentation (Matter of Morgan [Catherwood], 30 AD2d 595). Questions of fact and credibility are raised and are solely within the province of the board whose determinations are supported by substantial evidence and must be affirmed. Decision affirmed, without costs. Herlihy, P. J., Sweeney, Main, Larkin and Reynolds, JJ., concur.